DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Response to Amendment
	The amendment filed 03/24/2021 has been entered.  Claims 1-2, 5-9, 12-15, and 18-26 remain pending.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) Each of the previous 35 USC 103 rejections are withdrawn in light of Applicant’s amendment. 
B) The closest prior art of record, Nukada et al. (US 2016/0291490 A1) does not teach or suggest the dispersant is a fluorinated alkyl group-containing polymer having a structural unit 
C) Kawabata (US 2013/0252152 A1) discloses a fluorinated alkyl group-containing copolymer including repeating units represented by Structural Formula D (meets the limitations of structural unit represented by formula (FA) of the instant claims) and Structural Formula E (meets the limitations of formula (FB) of the instant claims) [0122].  However, the declaration under 37 CFR 1.132 filed 03/24/2021 is sufficient to overcome the proposed rejection of Nukada et al. in view of Kawabata as would have been applied under 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE M. BUIE-HATCHER/            Primary Examiner, Art Unit 1767